DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 11 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 December 2020.

Response to Arguments

3.	Applicant’s arguments, see pages 8-10, filed on 11 March 2021, with respect to the rejections of claims 14-20 under 35 USC 102(a)(1) have been fully considered and 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0015143 A1).
	Referring to Figs. 7A-7C and paragraphs [0040] to [0071], Liu et al. disclose a semiconductor device including a reduced programming current phase change memory (PCM) that includes a bottom electrode (104), a deposited conductive bridge filament (electrical contact – 126) centrally positioned on the bottom electrode (104) as shown in Figs. 7A-7C and as described in paragraph [0060], and a PCM device stack (digit line – 132) positioned on the conductive bridge filament (126), with the PCM device stack (132) including a PCM layer (cell material – 128) and a top electrode (130) as shown in Figs. 7A-7C and as described in paragraph [0060].
	These are all of the limitations as set forth in claim 14 of the claimed invention.

	Regarding claim 19, the PCM is capable of having a critical dimension larger than a size of a conductive bridging random access memory (CBRAM) dielectric as indicated in paragraph [0062].
	Regarding claim 20, Liu et al. disclose a semiconductor device including a reduced programming current phase change memory (PCM) that includes a bottom contact (substrate – 100 can include an electrically conductive feature as indicated in paragraph [0043]), a reduced size bottom electrode (104), Page 5 of 10a conductive bridge filament (126) in a silicon oxide (SiO2) dielectric (dielectric filler material – 114 can be silicon dioxide as indicated in paragraphs [0042] and [0049]) positioned on the reduced size bottom electrode (104), a PCM (128), and a top electrode (130), wherein the reduced size bottom electrode (104) is connected to the PCM (128) by the conductive bridge filament (126) as shown in Figs. 7A-7C, and wherein a top planar surface of the reduced size bottom electrode (104) has a smaller area than a bottom planar surface of the PCM (128) as shown in Figs. 7A-7C.

  Allowable Subject Matter

6.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 15, 17 were rewritten in independent form to include all of the limitations of claim 14.

7.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 15-16 would be allowable because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device including a reduced programming current phase change memory (PCM) that includes a conductive bridge capable of being formed during operation of the semiconductor device; and
Claim 17 would be allowable because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device including a reduced programming current phase change memory (PCM) that includes spacers around the PCM device stack.

Conclusion

8.	Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws